United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2340
                                  ___________

Vadim Vitalevich Suprun,              *
                                      *
             Petitioner,              *
                                      *
       v.                             * Petition of Review from the Board
                                      * of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                            Submitted: March 16, 2006
                               Filed: April 5, 2006
                                ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

BENTON, Circuit Judge.

     Vadim Vitalevich Suprun challenges a final order of the Board of Immigration
Appeals (BIA) affirming a departure order. Having jurisdiction under 8 U.S.C. §
1252(b), this court affirms.

                                        I.

       Suprun, a Russian citizen, stayed in the United States beyond his authorized
date as a "visitor for pleasure." The then-Immigration and Naturalization Service
started removal proceedings. Suprun countered by requesting asylum, withholding
of removal, and protection under the Convention Against Torture based on alleged
past persecution for being Jewish.

       He asserted several incidents of past persecution beginning when he was a
young boy in the Soviet Union during the 1970s. In school, he was often called anti-
Semitic names and was once assaulted by another student. At college, he continued
to suffer some verbal ridicule, and students destroyed his artwork. In 1980, his
father's tombstone was destroyed. During military service, he continued to be called
anti-Semitic names and was involved in a fight with another solider.

       In 1995, someone broke into Suprun's art studio and vandalized it with anti-
Semtic graffiti, such as writing "Go to Israel" on his drawing paper. His studio was
again vandalized in 1997, this time with a Star of David drawn on the door and the
words "Go to Israel" written near it. The next year, a man came to the door of his
studio asking for him. When Suprun appeared, the man punched him in the stomach,
asking: "[F]or whom are you working Jewish man?" After the beating, two friends
took him to an emergency room.

       Suprun's studio was vandalized a third time in 1999, with another Star of David
drawn on the door. He reported the incident to the Russian Ministry of Justice, and
left for the United States two weeks later.

                                         II.

       This court reviews the BIA's factual determinations for substantial evidence,
and its decision is upheld unless any reasonable fact-finder would be compelled to
conclude otherwise. See Mamana v. Gonzales, 436 F.3d 966, 968 (8th Cir. 2006).
The Attorney General has discretion to grant asylum to an alien who is unwilling to
return to his home country because of "(1) past persecution or (2) a well-founded fear
of persecution on account of race, religion, nationality, membership in a particular

                                         -2-
social group, or political opinion." 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1).
Persecution means "a threat to one's life or freedom on account of one of [these] five
protected grounds." Eta-Ndu v. Gonzales, 411 F.3d 977, 983 (8th Cir. 2005), quoting
Fisher v. INS, 291 F.3d 491, 497 (8th Cir. 2002). "The BIA has adopted, and we have
approved as reasonable, a definition of 'persecution' that requires a harm to be
'inflicted either by the government of [a country] or by persons or an organization that
the government was unable or unwilling to control." Menjivar v. Gonzales, 416 F.3d
918, 921 (8th Cir. 2005), quoting Valioukevitch v. INS, 251 F.3d 747, 749 (8th Cir.
2001).

       Suprun did not establish past persecution. Most of the incidents he describes
do not involve threats to his life or freedom, but only name-calling. See Kondakova
v. Ashcroft, 383 F.3d 792, 797 (8th Cir. 2004) ("Slurs and harassment do not constitute
persecution."), citing Fisher, 291 F.3d at 497. He was not present when his studio
was vandalized and never attacked at his own apartment. See In re O-Z- & I-Z-, 22
I. & N. Dec. 23, 25–26 (B.I.A. 1998) (Jewish Ukrainian asylum seeker's apartment
vandalized); cf. Alyas v. Gonzales, 419 F.3d 756, 761 (8th Cir. 2005) (alien whose
store was vandalized denied asylum because court "recognized that harassment by
private citizens does not rise to the level of persecution required for asylum
eligibility"). The two physical fights he details – the first in the early 1980s and the
second in 1998 – do not establish past persecution because racial slurs alone are not
enough "to establish a nexus between the attacks and a protected ground." Ming
Ming Wijono v. Gonzales, 439 F.3d 868, 873 (8th Cir. 2006), citing Lie v. Ashcroft,
396 F.3d 530, 535–36 (3d Cir. 2005); Halim v. Ashcroft, 109 Fed. Appx. 164, 165–66
(9th Cir. 2004); see also Setiadi v. Gonzales, 437 F.3d 710, 713 (8th Cir. 2006) ("Even
minor beatings or limited detentions do not usually rise to the level of past
persecution."). At most, he shows several periodic incidents of harassment which do
not rise to the level of past persecution. See Salkeld v. Gonzales, 420 F.3d 804, 809
(8th Cir. 2005) (violence was "relatively sporadic" and thus did not "rise to the level



                                          -3-
of persecution"); Zakirov v. Ashcroft, 384 F.3d 541, 546 (8th Cir. 2004) ("Low-level
intimidation and harassment alone do not rise to level of persecution.").

       Suprun argues that because the question of whether a government is "unable or
unwilling to control" private actors is a factual determination, this court must remand
to the BIA and allow it to make specific findings. See Menjivar, 416 F.3d at 921.
However, the asylum seeker bears the burden to demonstrate this unwillingness or
helplessness by the government. See id. In his brief, Suprun alleges only one time
when he contacted authorities: when he complained to the Ministry of Justice only two
weeks before he left Russia. In his testimony before the IJ, Suprun indicates he made
another complaint – this time to a police officer in the street – after his studio was
broken into in 1997. The policeman told him he needed to go to the district police
office to make a report, but it is unclear whether he ever did so. Even accepting his
claims as true, Suprun has not provided any evidence that would compel a reasonable
fact-finder to conclude that the government was unable or unwilling to control these
private actors. See id.

        Because Suprun did not suffer past persecution, he is not entitled to a rebuttable
presumption of future persecution. See Reyes-Morales v. Gonzales, 435 F.3d 937,
941 (8th Cir. 2006). "In order to prove a well-founded fear of future persecution, an
alien must show both that he actually fears persecution and that a 'reasonable person
in the alien's position would fear persecution if returned to the alien's native country.'"
Berte v. Ashcroft, 396 F.3d 993, 996 (8th Cir. 2005), quoting Regalado-Garcia v. INS,
305 F.3d 784, 788 (8th Cir. 2002). An applicant must establish this well-founded fear
with "credible, direct, and specific evidence." Eta-Ndu, 411 F.3d at 984, quoting
Shoaira v. Ashcroft, 377 F.3d 837, 844 (8th Cir. 2004).

       Suprun has not provided any credible, direct and specific evidence that
demonstrates a well-founded fear of future persecution. As explained, the harassment
in the past by private individuals does not rise to the level of persecution, so neither

                                           -4-
would its sporadic continuance in the future. Moreover, his family members continue
to live in Russia without incident. See Ming Ming Wijono, 439 F.3d at 873.
Additionally, the BIA found that "President Putin and top Kremlin officials have
spoken out against anti-Semitism." Thus, a reasonable person would not fear
persecution if returned to Russia.

       The BIA's determination that Suprun is not eligible for asylum is supported by
substantial evidence. Because he fails to meet the lesser burden of proving eligibility
for asylum, he also fails to prove a right to withholding of deportation. See Fisher,
291 F.3d at 498. Finally, Suprun is not eligible for relief under the Convention
Against Torture because he cannot show that it is more likely than not that he will be
tortured if removed to Russia. See Ibrahim v. Gonzales, 434 F.3d 1074, 1080 (8th Cir.
2006).

                                         III.

      The judgment of the BIA is affirmed.
                     ______________________________




                                         -5-